DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse species 1 including claims 1-4 in the reply filed on 12/29/2020 is acknowledged.
Species 2 and 3 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 01/10/2019. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a high energy beam in claims 3 and 4 must be shown or the feature(s) canceled from the claim(s).  
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claims 3 and 4, the term "high energy beam" in line 2 of the claim(s) is a relative term which renders the claim indefinite.  The term "high" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, the term “high” is construed as a broad degree.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 	(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated over US 20160151854 A1  to Zhai (“Zhai”).

Regarding claim 1, Zhai discloses, a welding method (see Figs. 1A, and Fig. 3B) for welding a first member (see first part 12) and a second member (see second part 14) having a hardness lower than that of the first member (disclosed in para 0031 “a first part 12 made of cast iron and a second part 14 made of a metal alloy.  The metal alloy may be a low carbon steel”), comprising:
a first step of inserting a third member (see insert material 30) having a hardness lower than that of the second member (disclosed in para 0028 “The insert material may be a metal alloy containing nickel” and para 0036 “The thickness of the insert material 30 may be based on the liquidus temperature of the insert material 30 due to the nickel content of the insert material 30”) into a portion between the first member and the second member (see steps 204, 206, and 208 in Fig. 3B);
a second step of welding (see step 210 and disclosed in para 0066 “the insert material 30 may be heated by an external heat source (e.g., torch, resistive heating, etc.) such that a portion of the first insert material surface 32 disposed against the first surface 16 becomes a first transient liquid phase 40 at the first insert material surface 32… the first transient liquid phase 40 may bond to the first part 12”) a boundary portion (see a first transient liquid phase 40) between the first member and the third member (see Fig. 1A); and
a third step of welding (see step 210 and disclosed in para 0066 “the insert material 30 may be heated by an external heat source (e.g., torch, resistive heating, etc.) such that … a portion of the second insert material surface 34 disposed against the second surface 18 becomes a second transient liquid phase 42 at the second insert material surface 34 as described above…The second transient liquid phase 42 may bond to the second part 14”) a boundary portion (42) between the second member and the third member (see Fig. 1A).

Regarding claim 3, Zhai discloses, wherein the welding is performed using a high energy beam in the steps other than the first step (disclosed in para 0039 “A heat source, such as a laser, may melt the powder as the powder is deposited onto the end surface” or para 0066 “the insert material 30 may be heated by an external heat source (e.g., torch, resistive heating, etc.)”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160151854 A1 to Zhai (“Zhai”), in view of US 20160114433 A1 to Jaekel et al. (“Jaekel”).

Regarding claim 2, Zhai discloses all the limitations claimed in claim 1.
Zhai, further discloses, the first transient liquid phase 40 and/or the second transient liquid phase 42 may extend to and beyond an exterior surface 36 of the insert material (see Fig. 1A and para 0066), and in another embodiment, Zhai further discloses, referring to FIG. 1B, welding a center (see a transient liquid phase 50) of the third member (insert material 30), wherein substantially all of the third member (see insert material 30) may melt and become a transient liquid phase 50 such that the transient liquid phase may diffuse into the first part 12 and the second part 14, wherein the solid state diffusion of the transient liquid phase 50 into the first part 12 and the second part 14 may produce a nearly invisible joint between the first part 12 and the second part 14 after isothermal solidification (see para 0048).
However, Zhai does not explicitly disclose, a fourth step of welding a center of the third member. In particular, Zhai does not disclose, welding the center of the third member after the second step of welding the boundary portion of first member and third member, and the third step of welding the boundary portion of the second member and the third member. 
Nonetheless, Jaekel teaches, welding first member (disc 12) and second member (disc 14) with multiple passes of fill-up welding (see Fig. 3B), and a post-heating (see trailing position 28), wherein the post-heating are done to improve the connection with the side-wall of the disc 12 and 14 and to elongate the solidification time with multiple heating sources, respectively, so as removes welding defects and it is helpful in welding the crack-sensitive materials, wherein (see para 0039 and para 0056).
It would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify the steps of welding of Zhai, wherein adding the fourth step of welding the center of the third member after the second step of welding the boundary portion of first member and third member, and the third step of welding the boundary portion of the second member and the third member as taught/suggested by another embodiment of Zhai and bv Jaekel since another embodiment of Zhai discloses melting the insert member from the center would produce a nearly invisible joint between the first part  and the second part  after isothermal solidification, and Jaekel teaches, reheating the welding passes would improve the connection with the side-wall of the first member and the second member and elongate the solidification time so that removes welding defects and it is helpful in welding the crack-sensitive materials, wherein multi-pass welding is also useful for the narrow gap, therefore, adding the fourth step of welding the center of the third member after the second step of welding the boundary portion of first member and third member, and the third step of welding the boundary portion of the second member and the third member would produce a nearly invisible joint between the first member and the second member after isothermal solidification as disclosed in para 0048 by Zhai and would elongate the solidification time so as removes welding defects, help in welding the crack-sensitive materials, and improve the connection with the side-wall of the first member and second member as disclosed in para 0039 and 0056 by Jaekel.

Regarding claim 4, Zhai discloses, wherein the welding is performed using a high energy beam in the steps other than the first step (disclosed in para 0039 “A heat source, such as a laser, may melt the powder as the powder is deposited onto the end surface” or para 0066 “the insert material 30 may be heated by an external heat source (e.g., torch, resistive heating, etc.)”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VY T NGUYEN whose telephone number is (571)272-6015.  The examiner can normally be reached on Monday-Friday (10am-6pm).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571) 272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761